Citation Nr: 0117257	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  93-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability by reason of the veteran's 
service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to February 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought. 

The case was previously before the Board on several 
occasions, at which time it was Remanded to accomplish 
additional record development and to obtain additional 
medical opinions.  The Board notes that the RO has diligently 
complied with the remand orders.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection is established for a seizure disorder, 
evaluated as 60 percent disabling.  

3.  The veteran also has a mental disorder together with 
other disabilities, such as a history of cerebrovascular 
accident (CVA), that are not service connected.

4.  The veteran has a general equivalency certificate and 
vocational training in surveying, as a print maker and as an 
iron worker. 

5.  The veteran's seizure disorder is controlled with 
medication.

6.  The veteran's service connected disability does not 
render him unemployable.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for a total 
disability rating based on his service-connected disability. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  There is no suggestion that there 
are any outstanding treatment records pertaining to the 
veteran's service-connected disability.  The veteran has been 
informed of the requisites to establish his claim, and he was 
informed of his right to submit additional evidence.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities) or, 
he does not have a single rating at 60 percent or more, a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75- 
91; 57 Fed. Reg. 2317 (1992).

It bears emphasis, however, that the sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Service connection has been established for grand mal 
seizures (Diagnostic Code 8910), currently evaluated as 60 
percent disabling.

The veteran also has several non-service connected 
disabilities, including organic brain disorder, history of 
cardiovascular accident, memory problems, cancer of the 
forehead, history of cholecystectomy, ventral hernia, balance 
problem, right hand weakness and history right ulnar nerve 
release at cubital tunnel in 1992.  The veteran also had a 
positive history of alcohol dependence of long standing 
duration, and he currently attends AA regularly.  A March 
1999 CT scan of the cervical spine noted cervical spondylosis 
with neural foraminal encroachment.  In July 1998, 
osteoporosis with degenerative changes of the left ankle was 
also reported.  A compression, probably old, of D12 and L1 
with some osteoporotic changes was noted in June 1998

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.

Over the course of the appeal, exhaustive efforts have been 
undertaken to obtain records relevant to the current appeal.  
The records reflect the veteran was disinterested and 
apathetic toward employment.  Outpatient treatment records 
document that his last seizure was around the end of June 
1998.  Subsequent records reflect treatment mainly for non-
service-connected disabilities.  In May 2000, the veteran 
reported that his seizures had improved since he had stopped 
drinking.  The examiner commented that his seizures were 
under control.

Most recently, the veteran was afforded a VA medical 
examination in September 2000 to assess his service-connected 
seizures.  He was born in 1935 and is currently 66 years old.  
He reported that his seizures were under control.  He had a 
history of grand mal type seizures without aura.  When his 
seizures were active, he would fall and exhibit tongue bite 
and loss of bladder control.  He takes Dilantin 400 mg. q.d.  
On examination he was alert and oriented times three.  Speech 
was fluent.  Gait was wide based short steps.  He was unable 
to heel and toe walk.  With assistance he was able to do 
tandem.  Cranial nerves: pupils were equal and reactive to 
light.  Extraocular movements were full and without 
nystagmus.  Fundus was negative; disc margins were sharp.  
There was no facial weakness and tongue was in midline.  
Palatal arch was normal.  On motor examination, mild atrophy 
was noted in the right hand.  There were no involuntary 
movements.  Power was 4+ in the upper and lower extremities, 
except as to the right hand.  There was mild weakness in the 
right hand.  Deep tendon reflexes were present in the upper 
and lower extremities.  Finger-nose testing was within normal 
limits.  He was able to do serial 100 minus 7, times five.  
He recalled two objects out of three.  Mini mental state 
examination score was 29.  Impression was seizure disorder 
under control.  An addendum was added in November 2000.  The 
examiner commented that, while the veteran cannot work near 
machinery or where he was working at heights, he could do 
other work such as office work.  The examiner also commented 
that the veteran might have difficulty retaining employment 
if he had more seizures.  The examiner also noted that the 
seizures were controlled with medication.  

It is noted that although the veteran reported a formal 
education through the eighth grade, he also reported having 
obtained a high school equivalency certificate.  On his 
application for TDIU, he reported being last employed in 1973 
and that he had work experience as an iron worker, print 
maker and in surveying.  At his hearing, the veteran reported 
having been employed thereafter as a driver, delivering auto 
parts but his job was terminated after he had seizures while 
driving.  

The Board notes that the focus of a TDIU is on service-
connected disabilities, and not the effects of nonservice-
connected disabilities.  In the present case, besides the 
veteran's own contentions, there is no evidence of record, 
such as an opinion from a medical or other professional, that 
the veteran's service-connected disability renders him 
unemployable.  The only medical opinion that addresses the 
question at hand, that of the September/November 2000 VA 
examiner, goes against the veteran's claim.  The physician 
opined at that time that the veteran's service-connected 
condition would impact on his employability with machinery or 
from heights but that he was able to do other work such as 
office work.  

While the Board has no doubt that the veteran's service-
connected disability does in fact have an adverse impact on 
his employability and is significantly disabling as reflected 
by the 60 percent rating, in light of the medical evidence 
currently of record, notably the absence of a medical opinion 
stating that he cannot work because of his service-connected 
disability and the fact that his disability is more or less 
currently well controlled, the Board must conclude that the 
preponderance of the evidence is against assignment of a 
TDIU, and, consequently, the appeal is denied.

There is no competent evidence of record which indicates that 
the veteran's seizure condition has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any recent inpatient care.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to TDIU is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

